CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 1 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 2 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 3 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 4 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 5 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 6 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 7 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 8 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 9 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 10 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 11 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 12 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 13 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 14 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 15 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 16 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 17 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 18 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 19 of 20
CASE 0:18-cr-00313-DWF Document 9 Filed 01/24/19 Page 20 of 20
